Citation Nr: 0529179	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  01-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
circumcision, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's application to reopen a 
claim for service connection for a psychiatric disorder 
(claimed as stress), and denied an increased rating for 
residuals of a circumcision.  In June 2004, the veteran 
appeared before the Board at a hearing that was held at the 
RO.  In October 2004, the Board reopened the veteran's claim 
for service connection for a psychiatric disorder, and then 
remanded the claims for additional development.  By a May 
2005 rating decision, the RO increased from 0 to 10 percent 
the disability rating assigned for residuals of a 
circumcision, effective May 18, 2000, and awarded special 
monthly compensation based on loss of use of a creative 
organ, effective May 18, 2000.  The veteran's claim for 
service connection for a psychiatric disorder was again 
denied by the RO in August 2005.  The veteran disagreed with 
the rating assigned to the residuals of his circumcision and 
with the denial of his claim for service connection for a 
psychiatric disorder, and this appeal ensued.  The Board 
notes that the Judge before whom the veteran testified in 
June 2004 is no longer employed by the Board.  In October 
2005, the veteran was informed of such and was offered an 
opportunity to have a hearing with another Veterans Law 
Judge.  Later that month, the Board received a statement from 
the veteran indicating that he did not want an additional 
hearing.  Accordingly, the Board will proceed with the 
consideration of his case.

The issue of service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below.



FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The residuals of the veteran's circumcision are 
manifested by no more than scarring which is tender and 
painful on objective examination, or by a superficial scar 
that is painful on examination.  The residuals are not 
manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a circumcision have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804 (2001);  38 C.F.R. § 4.118, DC 7804 (2005); 38 C.F.R. 
§ 4.115b, DC 7522 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In June 1963, the veteran underwent surgical circumcision, 
secondary to recurrent infection.  Complications arose during 
the procedure, and the veteran's recovery was slower than had 
originally been anticipated.  He has complained of residual 
pain and other associated difficulties since that time.  He 
has been service-connected for residuals of the circumcision 
since April 1982; the disability has been rated 10 percent 
disabling since May 2000.  He seeks an increased rating.  The 
Board therefore turns to the appropriate criteria.

As an initial matter, the Board notes that in May 2005, the 
veteran was awarded special monthly compensation based on 
loss of use of a creative organ, effective May 18, 2000.  
Prior to this award, the veteran had contended that the 
residuals of his circumcision were manifested, in part, by 
erectile dysfunction.  Because he has been separately 
compensated for his erectile dysfunction, the Board will 
consider the other claimed residuals, namely scars, pain, 
itching and sensitivity, in evaluating his entitlement to an 
increased rating for the residuals of circumcision.

Although no scarring has been identified, the veteran's 
reported pain has been rated as 10 percent disabling by 
analogy to DC 7804.  See 38 C.F.R. § 4.20 (2005).  The Board 
notes that the regulatory criteria used to evaluate 
disabilities involving the skin were amended in July 2002, 
during the pendency of this appeal.  See 67 Fed. Reg. 49,590-
49,599 (Jul. 31, 2002).   Specifically, the rating criteria 
for evaluating scars, the criteria under which the veteran's 
disability has been evaluated, were changed in the revision 
of the regulations.  Prior to August 2002, a superficial scar 
that was tender and painful upon demonstration warranted a 10 
percent disability rating.  38 C.F.R. § 4.118, DC 7804 
(2002).  Under the revised regulation, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2005).  
Thus, the regulation as it existed prior to the change is 
applicable, and the revised regulation is applicable from 
August 30, 2002 forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Court has indicated that a change in the law during the 
pendency of an appeal entitles the claimant to application of 
the version of the schedule that is most favorable to the 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, both the old and the new versions of DC 7804 provide 
a maximum rating of 10 percent, which is currently assigned.  
Therefore, DC 7804 cannot serve as a basis for an increased 
rating in this particular case.

Diagnostic Code 7522, which contemplates disabilities of the 
genitourinary system,  is also applicable in this case.  
38 C.F.R. § 4.115b, DC 7522 (2005).  Diagnostic Code 7522 
provides for a 20 percent disability rating where there is 
deformity of the penis, with loss of erectile power.  In this 
case, however, no deformity of the penis has been shown.  On 
VA examination in January 2005, the examiner noted an area of 
dry skin on the head of the penis, but otherwise noted that 
the veteran had a normal penis and urethra.  Accordingly, DC 
7522 cannot serve as a basis for an increased rating in this 
particular instance.  While the veteran claims a loss of 
erectile power, this is separately compensated.  In order to 
warrant a rating pursuant to Diagnostic Code 7522, the 
evidence must show deformity of the penis in addition to loss 
of erectile power.  The Board finds that deformity of the 
penis is not shown by the evidence of record.

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of circumcision warrant no more than 
a 10 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected scar presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
scar markedly interferes with employment beyond that 
contemplated in the assigned rating, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of the service-connected scar but the medical 
evidence reflects that those manifestations are not present 
in this case.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in January 2001.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in March 2001, October 2004, and 
January 2005; a statement of the case in July 2001; and 
supplemental statements of the case in November 2003, and 
August 2005.  He received a copy of the full text of 
38 C.F.R. § 3.159.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for residuals of circumcision is denied.


REMAND

The veteran in this case has been service-connected for 
residuals of circumcision.  In addition, he has been awarded 
special monthly compensation based on loss of use of a 
creative organ, due to residuals of the circumcision in the 
form of erectile dysfunction.  The veteran now contends that 
he has a psychiatric disorder, to include PTSD, secondary to 
his circumcision and the residuals of the circumcision.  As 
noted above, the Board reopened the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, in October 2004, and then remanded the claim for 
additional development.  Specifically, on remand the RO, in 
part, was instructed to provide the veteran with a 
comprehensive psychiatric examination to determine the nature 
and etiology of any mental disability.  The Board notes that 
the instructions contained in the Remand directed the 
examiner to furnish an opinion as to whether any currently 
diagnosed psychiatric disorder, to include PTSD, was 
etiologically related to the veteran's period of active 
service.  The Remand instructions did not direct the examiner 
to address the likelihood that any currently diagnosed 
psychiatric disorder, to include PTSD, developed secondary to 
his service-connected residuals of circumcision, including 
his erectile dysfunction.

Accordingly, while the February 2005 examiner found that the 
veteran did not meet the criteria for PTSD under DSM-IV, he 
did not provide an opinion specifically as to whether the 
veteran's current psychiatric disorders, such as anxiety and 
depression, developed secondary to his service-connected 
disorders.  The Board notes that the veteran was 19-years-old 
at the time his circumcision was performed.  The Board also 
notes that the VA examiner opined that the veteran's anxiety 
and depression likely had its onset in childhood or 
adolescence, but did not address whether any pre-service 
disorder was permanently aggravated by service, nor is there 
any evidence in the file that indicates that such a disorder 
did exist prior to service.

The Board finds that an opinion addressing whether any 
current psychiatric disorders developed secondary to his 
service-connected disabilities, or whether any pre-service 
disability was permanently worsened by service, is necessary 
to fairly evaluate the veteran's claim, and as such, an 
additional Remand of the claim is necessary.  On remand, the 
examiner should also take the opportunity to evaluate the 
veteran's assertion that his circumcision amounted to sexual 
assault which resulted in PTSD.

Accordingly, the claim is REMANDED for the following actions:

1.  Request that the veteran identify 
specific sources of evidence, apart 
from his service records, which might 
reflect behavior changes or other proof 
of his having viewed the circumcision 
as a sexual assault.  Examples of such 
evidence include, but are not limited 
to:  records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians, 
statements from family members, 
roommates, fellow servicemembers or 
clergy.  The veteran should either 
submit the related documents or provide 
sufficient information for the RO to 
obtain the records.

2.  Following completion of the above, 
schedule the veteran for a VA 
examination relative to his claim for 
service connection for a psychiatric 
disorder, to include PTSD, based on 
sexual assault and as secondary to his 
service-connected residuals of 
circumcision, including erectile 
dysfunction.  The claims folder must be 
provided to and reviewed by the 
examiner.  The examiner should diagnose 
all psychiatric disorders, and 
specifically diagnose or rule out PTSD 
in accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner should identify 
the purported stressor leading to PTSD.  
The examiner should review the 
historical records for evidence of 
"behavior changes" which might reflect 
that the circumcision was viewed as a 
sexual assault, including the veteran's 
various "AWOL" periods.  In performing 
such review, the examiner must clearly 
identify the particular records which 
are felt to be indicative of behavior 
changes, and must give adequate 
rationale for why it is felt that the 
behavior changes prove that the 
circumcision was viewed as a sexual 
assault.  The examiner should similarly 
provide rationale regarding an opinion 
as to whether PTSD, or any other 
current psychiatric disorder resulted 
secondary to his service-connected 
disabilities, or was permanently 
aggravated by his service.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a psychiatric 
disorder, to include PTSD.  If its 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


